Vinje, C. J.
' The only question raised upon this appeal is whether or not there was any credible evidence introduced from which the Commission could reasonably come to the conclusion that the making of the tool box was an act within the scope of and incidental to the employment of the claimant. It is undisputed that the company furnished him no adequate tools, or, if they were furnished, they were not kept in a place where he could promptly and with certainty get them. Under such circumstances the Commission could properly find that the making of a tool box within which to keep his tools securely locked so that he could get them without delay was a work which was beneficial to the employer. It is not a case such as that of Radtke Bros. & Korsch Co. v. Rutzinski, 174 Wis. 212, 183 N. W. 168, where the employee was engaged in a private enterprise for his own convenience and one which in no wise inured to the benefit of his employer. Respondent relies among others upon the following cases wherein it has been held that work incidental to the employment includes eating lunch on the premises: Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. *55635, 150 N. W. 998; Racine R. Co. v. Industrial Comm. 165 Wis. 600, 162 N. W. 664; warming oneself during leisure time, Northwestern I. Co. v. Industrial Comm. 160 Wis. 633, 152 N. W. 416; going for a drink, Widell Co. v. Industrial Comm. 180 Wis. 179, 192 N. W. 449; cleaning up in a factory though consisting of work different from that which the employee was engaged to perform, Morgan Co. v. Industrial Comm. 185 Wis. 428, 201 N. W. 738. This court has held that the statute must be liberally construed in favor of including all service that can in any sense be said to reasonably come within it. Brienen v. Wisconsin Pub. S. Co. 166 Wis. 24, 163 N. W. 182. In view of the construction heretofore given the statute, it is quite clear that there was evidence in this case from which the Commission could reasonably draw the conclusion that the service the employee performed was within the scope of and incidental to his employment because its performance inured to the benefit of the employer.
By the Court. — Judgment affirmed.